Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 1 of 13 PageID #: 5




                 Exhibit "A"
Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 2 of 13 PageID #: 6




                 Exhibit "A-1"
                                                                             Page 1 of 1
       Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 3 of 13 PageID #: 7


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                     Location : ------ All District Courts ------ Help

                                                       REGISTER OF ACTIONS
                                                               CASE NO. 20-10122-16

Randy Erickson v. JP Morgan Securities LLC                                §                                            Debt/Contract:
                                                                                                       Case Type:
                                                                          §                                            Consumer/DTPA
                                                                          §                            Date Filed:     12/04/2020
                                                                          §                              Location:     16th Judicial District Court
                                                                          §                        Judicial Officer:   Shipman, Sherry
                                                                          §                 File Custody/Location:     District Clerk's Office


                                                                  PARTY INFORMATION

                                                                                                                            Lead Attorneys
Defendant      JP Morgan Securities LLC


Plaintiff      Erickson, Randy                                                                                              Donna R. Hernandez
                                                                                                                             Retained
                                                                                                                            610 Parker Square
                                                                                                                            Flower Mound, TX 75028-7427

                                                                                                                            972-539-0090(W)
                                                                                                                            972-539-1464(F)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
12/04/2020 Plaintiff's Original Petition
12/09/2020 Request for Issuance of
             Citation by Certified Mail
             Made by: Erickson, Randy
12/10/2020 Citation By Certified Mail
             Mailed by Certified Mail
              JP Morgan Securities LLC                              Served                  12/14/2020
                                                                    Returned                12/21/2020
12/21/2020 Service Returned
            Citation by Certified Mail
            Party: JP Morgan Securities LLC


                                                                FINANCIAL INFORMATION



             Plaintiff Erickson, Randy
             Total Financial Assessment                                                                                                                322.00
             Total Payments and Credits                                                                                                                322.00
             Balance Due as of 12/30/2020                                                                                                                0.00

12/04/2020   Transaction Assessment                                                                                                                     277.00
12/04/2020   TexFile Payment          Receipt # 2020-32257                                Erickson, Randy                                             (277.00)
12/10/2020   Transaction Assessment                                                                                                                      45.00
12/10/2020   TexFile Payment          Receipt # 2020-32681                                Erickson, Randy                                              (45.00)




https://justice1.dentoncounty.gov/PublicAccessDC/CaseDetail.aspx?CaseID=2779076                                                             12/30/2020
Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 4 of 13 PageID #: 8




                 Exhibit "A-2"
                                                                        FILED: 12/4/2020 12:11 PM
              Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 5 of 13 PageID #: 9
                                                                        David Trantham
                                                                                                Denton County District Clerk
                                                                                                By: Raquel Gonzalez, Deputy




                                                              20-10122-16
                                                      NO. _______________

             RANDY ERICKSON                                       §                  IN THE DISTRICT COURT
             Plaintiff,                                           §
                                                                  §
             V.                                                   §         ______          JUDICIAL DISTRICT
                                                                  §
             JP MORGAN SECURITIES LLC                             §
             Defendant.                                           §             OF DENTON COUNTY, TEXAS

                                             PLAINTIFF'S ORIGINAL PETITION

             TO THE HONORABLE JUDGE OF SAID COURT:

                      NOW COMES Randy Erickson, hereinafter called Plaintiff, complaining of and about

             JP Morgan Securities LLC and for cause of action shows unto the Court the following:

                                             DISCOVERY CONTROL PLAN LEVEL

                      1.        Plaintiff intends that discovery be conducted under Discovery Level 2.

                                                    PARTIES AND SERVICE

                      2.        Plaintiff, Randy Erickson, is an Individual whose address is 2004 Anemone Dr,

             Flower Mound, Texas 75028.

                      3.        The last three numbers of Randy Erickson's driver's license number are 529. The

             last three numbers of Randy Erickson's social security number are 230.

                      4.        JP Morgan Securities LLC (“JP Morgan” or “Defendant) can be served by and

             through its registered agent for service, CT Corporation System, 1999 Bryan St., Suite 900,

             Dallas, TX 75201-3136.

                                                 JURISDICTION AND VENUE

                      5.        The subject matter in controversy is within the jurisdictional limits of this court.

                      6.        Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.

                      7.        This court has personal jurisdiction herein because Plaintiff is a Texas resident
             Plaintiff’s Original Petition                                                                       Page 1




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 6 of 13 PageID #: 10




             and Defendant is doing business in the State of Texas.

                      8.        Venue in Denton County is proper in this cause pursuant to Section 17.56 of the

             Texas Business and Commerce Code and under Section 15.002(a)(1) of the Texas Civil Practice

             and Remedies Code because all or a substantial part of the events or omissions giving rise to this

             lawsuit occurred in this county.

                                                              FACTS

                      9.        On June 18, 2020 in a telephone conversation with his longtime Private Client

             Advisor and JP Morgan employee, Jim A. Walker, Plaintiff requested that $200,000 be

             liquidated from his account so that he could purchase Tesla stock in a non-managed brokerage

             account at the same financial institution.

                      10.       Mr. Walker represented to Plaintiff that JP Morgan could complete the purchase

             of the stock then open a You Invest Trade account and that the money would be in his new

             account within 2 to 3 days. Mr. Walker explained that the new account would take just a few

             minutes to set up. Mr. Walker further represented that the stock would be purchased in whole

             stock units and that the transaction would be immediately completed upon receipt of the funds.

                      11.       Plaintiff relied on the representations of Mr. Walker and JP Morgan to move

             forward with the transaction. While the purchase price for the stock varies over time, on June 24,

             2020, Tesla stock closed at $960.85. At that price, Plaintiff would have purchased a minimum of

             208 shares of Tesla stock had JP Morgan transferred the money and purchased the stock as

             instructed by Plaintiff.

                      12.       It was not until June 30, 2020, that Jim A. Walker informed Plaintiff that the stock

             had not been purchased as instructed. On July 16, 2020, April Hall from JP Morgan Wealth

             Executive Office informed Plaintiff that his $200,000 was finally available to Plaintiff for trade


             Plaintiff’s Original Petition                                                                    Page 2




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 7 of 13 PageID #: 11




             at which time the Tesla stock value had risen to $1,516.80 per share.

                                               DECEPTIVE TRADE PRACTICES

                      13.       Plaintiff would show that Defendant engaged in certain false, misleading and

             deceptive acts, practices and/or omissions actionable under the Texas Deceptive Trade Practices

             - Consumer Protection Act (Texas Business and Commerce Code, Chapter 17.41, et seq.), as

             alleged herein below.

                      14.       Defendant engaged in an "unconscionable action or course of action" to the

             detriment of Plaintiff as that term is defined by Section 17.45(5) of the Texas Business and

             Commerce Code, by taking advantage of the lack of knowledge, ability, experience, or capacity

             of Plaintiff to a grossly unfair degree.

                      15.       Defendant violated Section 17.46(b) of the Texas Business and Commerce Code,

             in that Defendant:

                                (a)      represented that goods or services have sponsorship, approval,

                      characteristics, ingredients, uses, benefits, or quantities which they do not have or that a

                      person has a sponsorship, approval, status, affiliation, or connection which the person

                      does not;

                                (b)      represented that an agreement confers or involves rights, remedies, or

                      obligations which it does not have or involve, or which are prohibited by law; and

                                (c)      failed to disclose information concerning goods or services which was

                      known at the time of the transaction with the intention to induce the consumer into a

                      transaction into which the consumer would not have entered had the information been

                      disclosed.

                      16.       Plaintiff would show that the acts, practices and/or omissions complained of were


             Plaintiff’s Original Petition                                                                  Page 3




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 8 of 13 PageID #: 12




             the producing cause of Plaintiff's damages.

                      17.       Plaintiff would further show the acts, practices and/or omissions complained of

             under Section 17.46(b) of the Texas Business and Commerce Code were relied upon by Plaintiff

             to Plaintiff's detriment.

                      18.       Plaintiff has timely notified Defendant of such complaint pursuant to Section

             17.505(a) of the Texas Business and Commerce Code by letter dated July 22, 2020, and would

             show compliance with all conditions precedent to the filing of this suit and recovery of additional

             damages under the statute and attorney's fees.

                                                   COMMON LAW FRAUD

                      19.       Plaintiff would further show that Defendant concealed or failed to disclose

             material facts within the knowledge of Defendant, that Defendant knew that Plaintiff did not

             have knowledge of the same and did not have equal opportunity to discover the truth, and that

             Defendant intended to induce Plaintiff to enter into the transaction made the basis of this suit by

             such concealment or failure to disclose.

                      20.       As a proximate result of such fraud, Plaintiff sustained the damages described

             more fully hereinbelow.

                                                         NEGLIGENCE

                      21.       In the course of the transactions between Plaintiff and Defendant, Defendant

             owed Plaintiff a duty to carry out Plaintiff’s instructions and to disclose all information related to

             the transaction.

                      22.       Plaintiff would show that Defendant failed to exercise ordinary care in performing

             such duty. The acts and/or omissions of Defendant described hereinabove by which Defendant

             breached such duty constitute a proximate cause of the damages of Plaintiff described more fully


             Plaintiff’s Original Petition                                                                   Page 4




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 9 of 13 PageID #: 13




             hereinbelow, for which Defendant is liable to Plaintiff.

                                             NEGLIGENT MISREPRESENTATION

                      23.       Plaintiff would show that Defendant supplied false information in the course of

             said Defendant's business and in the course of a transaction in which Defendant has a pecuniary

             interest, and that such information was supplied by Defendant for the guidance of Plaintiff in the

             transactions described hereinabove. Defendant failed to exercise reasonable care or competence

             in obtaining or communicating such information. Plaintiff avers that Plaintiff suffered pecuniary

             loss, described more fully hereinbelow, which was proximately caused by Plaintiff's justifiable

             reliance on such information.

                      24.       Plaintiff therefore asserts a cause of action for negligent misrepresentation against

             Defendant, as provided by Federal Land Bank Association of Tyler v. Sloane, 825 S.W.2d 439

             (Tex. 1991).

                                                   BREACH OF CONTRACT

                      25.       Plaintiff would further show that the actions and/or omissions of Defendant

             described hereinabove constitute breach of contract, which proximately caused the direct and

             consequential damages of Plaintiff described hereinbelow, and for which Plaintiff hereby sues.

                                               BREACH OF FIDUCIARY DUTY

                      26.       JP Morgan, by and through Jim A. Walker, is an investment advisor and therefore

             owes a fiduciary duty to his customers. Plaintiff would show that Defendant, individually and as

             an agent of JP Morgan, breached the fiduciary duty owed to Plaintiff.

                                             ECONOMIC AND ACTUAL DAMAGES

                      27.       Plaintiff sustained the following economic and actual damages as a result of the

             actions and/or omissions of Defendant described hereinabove:


             Plaintiff’s Original Petition                                                                     Page 5




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 10 of 13 PageID #: 14




                                (a)      Lost profits.

                                (b)      Loss of the "benefit of the bargain."

                                (c)      Diminished or reduced market value.

                                                         MULTIPLE DAMAGES

                      28.       Plaintiff would show that the false, misleading and deceptive acts, practices

             and/or omissions complained of herein were committed "knowingly" in that Defendant had

             actual awareness of the falsity, deception, or unfairness of such acts, practices, and/or omissions.

             Therefore, Plaintiff is entitled to recover multiple damages as provided by 17.50(b)(1) of the

             Texas Business and Commerce Code.

                                                     EXEMPLARY DAMAGES

                      29.       Plaintiff would further show that the acts and omissions of Defendant complained

             of herein were committed knowingly, willfully, intentionally, with actual awareness, and with

             the specific and predetermined intention of enriching said Defendant at the expense of Plaintiff.

             In order to punish said Defendant for such unconscionable overreaching and to deter such actions

             and/or omissions in the future, Plaintiff also seeks recovery from Defendant for exemplary

             damages as provided by Section 41.003(a)(1) of the Texas Civil Practice and Remedies Code

             and by common law.

                                                          ATTORNEY'S FEES

                      30.       Request is made for all costs and reasonable and necessary attorney's fees

             incurred by or on behalf of Plaintiff herein, including all fees necessary in the event of an appeal

             of this cause to the Court of Appeals and the Supreme Court of Texas, as the Court deems

             equitable and just, as provided by: (a) Section 17.50(d) of the Texas Business and Commerce

             Code; (b) Chapter 38 of the Texas Civil Practice and Remedies Code; and, (c) common law.


             Plaintiff’s Original Petition                                                                 Page 6




Copy from re:SearchTX
             Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 11 of 13 PageID #: 15




                                                          PRAYER

                      WHEREFORE, PREMISES CONSIDERED, Plaintiff, Randy Erickson, respectfully

             prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

             the cause, judgment be entered for the Plaintiff against Defendant for the economic and actual

             damages requested hereinabove in an amount in excess of the minimum jurisdictional limits of

             the Court, together with prejudgment and postjudgment interest at the maximum rate allowed by

             law, attorney's fees, costs of court, and such other and further relief to which the Plaintiff may be

             entitled at law or in equity, whether pled or unpled.



                                                           Respectfully submitted,


                                                           By: /s/ Donna R. Hernandez
                                                                Donna R. Hernandez
                                                                Texas Bar No. 03638600
                                                                Email: donna@attorneyflowermound.com
                                                                610 PARKER SQ
                                                                FLOWER MOUND, TX 75028-7427
                                                                Tel. (972) 539-0090
                                                                Fax. (972) 539-1464
                                                                Attorney for Plaintiff
                                                                Randy Erickson



                                      PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




             Plaintiff’s Original Petition                                                                  Page 7




Copy from re:SearchTX
                                                                       FILED:
            Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 12 of     12/9/2020 4:18 PM
                                                                          13 PageID      #: 16
                       .  .                                            David Trantham
      DGHton COUHtV DIStrlCt Clerk                                     Denton County District Clerk
      Ph: 940-349-2200                                                 By: Lea Blevins, Deputy
                                                  E-FILING REQUEST FOR ISSUANCE
                 6°    This document MUST be filed as a separate LEAD document when e-filing.
                 ‘3'   Choose the Filing code:
                            o   (New Suits select: “Application” and on Subsequent filings select “Request”)
                 0:0   Select the type of issuance using the “Optional Services” section on the e-filing screen
                 0     If a service document is required, you must add the “Copies for Service” and enter the number
                       of pages the clerk needs to print. (Ex: Petition is 5 pages, 3 citations are requested: 5 x 3 = 15
                       pages will need to printed by the clerk)
                                                                              Document to
      Cause No.        20-10122-16                                            be served;                 Plaintifrs Original Petition
                                     Randy Erickson v.     JP Morgan Securities, LLC
      Style of Case:
                                      Please use this form when requestinq issuance of the below listed
                                                tvpes of issuance throuqh the e-filinq system.
                       Please use other request forms for: Abstracts, Executions, Subpoenas and Order Withholdings
                                    Please select the tvpe and quantitv of issuance(s) needed:
                         Type                              Amt            Quantity                                  Type                 Amt     Quantity
      Citation                                                   $8                 1
                                                                                                 Expunction Notices: Petition & Order    $11
      Citation for Foreclosure                                 $46                               Expunction Notices: Amended Petition      $5
      Notice                                                    $8                               Expunction Orders: Amended Orders         $8
      Show Cause Notice                                          $8                              Letter Rogatory                           $8
      Temporary Restraining Order                                $8                              Commission                                $8
      Protective Order Notice                                                                    All Writs                                 $8
                             Note: PUBLICATION COSTS — If publication is requested in the Denton Record Chronicle,
                               we will provide your contact information to the Denton Record Chronicle for billing.

      Name of party to be sewed:
                                          JP Morgan Securities LLC                                Type;        certied mail

      Address for serV'Ce3                     CT Corporation System
                                               1999 Bryan St., Suite 900, Dallas,   TX   75201



      Name of party to be served:                                                                                                Type:
      Address for service:


                                          Please attach additional pages if there are more parties to be served.

                 ********                                                                                                                 ********
                              Check one of the options below for your preferred service method
                         Please hold at Clerks office:
                         will bring in a file—marked copy of the service document to your office for the issuance to be picked up at
                         |




                        the front counter.

                         I
                          request that the issuance be returned by e-service. (service document copy fee and service fee not required)
                         E-mail Address 1.                                             2.

                        Please serve by Denton County Constable/Sheriff (I have added the cost for a copy of the service
                        document and have also added the service fee for the Sheriff/Constable)

      X                 Please serve by Certified Mail (I have added the cost for a copy of the service document and have also
                        added the Certified Mail service fee.)

                        Additional Notes:


          Requestor Name & Phone number:
           Donna Hernandez 972—821-2916




Copy from re:SearchTX
 Case 4:21-cv-00002-ALM Document 1-1 Filed 01/04/21 Page 13 of 13 PageID #: 17




                           CITATION BY CERTIFIED MAIL

THE STATE OF TEXAS                                         COUNTY OF DENTON

                             CAUSE NO. 20-10122-16

TO: JP Morgan Securities LLC, CT Corporation System, 1999 Bryan Street, Suite
900, Dallas, TX 75201,(or wherever he/she may be found)

Notice to defendant: You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00
a.m. on the first Monday following the expiration of twenty days after you were served
this citation and petition, a default judgment may be taken against you. The nature of
the suit is fully shown by a true and correct copy of the Plaintiffs Original Petition
accompanying this citation and made a part hereof.


                 16th Judicial District Court
 Court
                 1450 E, McKinney, 3rd Floor, Denton, TX 76209
 Cause No.:      20-10122-16
 Date of Filing: 12/04/2020
 Document:       Plaintiffs Original Petition
 Parties in
                 Randy Erickson; JP Morgan Securities LLC
 Suit:
                 David Trantham, District Clerk
 Clerk:
                 1450 E. McKinney, Suite 1200, Denton, TX 76209
 Party or
                 Donna R. Hernandez
 Party's
                 610 Parker Sq., Flower Mound, TX 75028-7427
 Attorney:


   Issued under my hand and seal of this said court on this the 10th day of December,
2020

                                                        David Tranth            t Clerk
                                                         enton, Dent            Texas

                               BY:
                                                  Lea Blevins
